Case: 1:20-cr-00508-SO Doc #: 13 Filed: 09/03/20 1of1. PagelD #: 35

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

UNITED STATES OF AMERICA, INDICTMENT

Plaintiff,

   

 

Title 18, United States Code,

MARTINO JAMEL ANDREWS, Section 844(f)(1) and (2)

)

)

)

)
Vv. ) CASE

)

)

)
Defendant. )

COUNT 1
(Arson, 18 U.S. Code § 844(£)(1) and (2))

 

The Grand Jury charges:

On or about May 30, 2020, in the Northern District of Ohio, the defendant
MARTINO JAMEL ANDREWS, did maliciously damage and destroy, and attempt to
damage and destroy a vehicle, in whole and in part owned and possessed by the
Cuyahoga County Department of Public Works, an organization receiving federal
financial assistance, by means of fire, in violation of Title 18, United States Code, Section

844(f)(1) and (2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
